Citation Nr: 1526849	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-30 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986.  He also had service in the Reserve from May 1986 to April 1987 and in the National Guard from April 1987 to May 1994.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Regional Processing Office in Buffalo, New York.  The Veteran resides in the jurisdiction of the VARO in St. Petersburg, Florida.

In June 2015, during the course of the appeal, the Veteran did not report for a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  The Veteran has provided no good reason for failing to report for that video conference, and he has not requested that another video conference or other type of hearing be scheduled.  Accordingly, the Board will proceed as if he no longer desires a hearing.  


FINDING OF FACT

The American College, where the Veteran sought a training program as a Certified Life Underwriter, is not a community college or technical school.


CONCLUSION OF LAW

The criteria to establish entitlement to VA educational assistance benefits under VRAP are not met. 38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must determine whether the VA has met its statutory duty to notify the Veteran of the information and evidence necessary to substantiate his claim.  The Board must also make reasonable efforts to obtain relevant records that the claimant adequately identifies to the VA and authorizes the VA to obtain.  38 U.S.C. § 5103A(b)(1) (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  However,  matters of pure statutory interpretation such as this case.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  Circumstances in which the VA will refrain from or discontinue providing assistance in obtaining evidence include, but are not limited to, instances in which the Veteran is not entitled to a benefit as a matter of law.  38 C.F.R. § 3.159(d).  In this case, the evidence shows that the Veteran is ineligible for the claimed benefit under the law.  Accordingly, no further action is necessary to notify and assist the Veteran in the development of his claim.

The Veteran seeks to eligibility for VA education benefits under the VRAP. See Pub. L. 112-56, Title II, § 211, 125 Stat. 713. The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  The VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for high-demand occupations. Section 211(b).

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days, enrolled in a Federal or state job training program. Section 211(e).

 A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C.A. § 3452(b).

The terms "community college" and "technical school" are not clearly defined by the VRAP law or elsewhere in VA law.  Several analogous terms, however, are defined.  First, under VA regulations, an institution of higher learning is a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree. 38 C.F.R. § 21.4200(h).  Second, an undergraduate college degree means a college or university degree obtained through the pursuit of unit subjects which are below the graduate level; included are associate degrees, bachelors' degrees and first professional degrees.  38 C.F.R. § 21.4200(f). Finally, a vocational or professional objective is one that leads to an occupation.  38 C.F.R. § 21.7520(b)(28) . 

Because the terms are not otherwise defined under VA law, the Board will look to federal education law.  Within federal education law, the term community college is defined as an institution of higher education that, among other things, does not provide an educational program for which it awards a bachelor's or equivalent degree and provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree, or offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge.  20 U.S.C.A. § 1058; 34 C.F.R. §§ 400.4, 607.7 (2014). 

Under federal education law, technical schools, referred to as "tech-prep" are defined as, among other things, a combined secondary and postsecondary program that leads to an associate degree or two-year certificate in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business. 34 C.F.R. § 406.5 (2014). 

There is no material dispute that the Veteran meets the threshold eligibility requirements for participation in the VRAP. Section 211(e).  Nonetheless, the appeal must be denied because the American College is not a community college or technical school within the meaning of the applicable law and regulations.  

The Veteran seeks training as a Certified Life Underwriter or Chartered Financial Planning Consultant.  He states that the programs are offered exclusively by the American College and gives one a significant advantage in the competitive insurance/financial planning market.  He notes that the American College does not offer a Bachelors Degree in the programs he is seeking and that if he is not approved for a program, it will be impossible for him to complete his education.  

The website submitted by the Veteran clearly shows that the American College is a private, not for profit college offering four year degrees and Masters Degrees.  Thus the American College is not considered a community college or a technical school for VA purposes.  Accordingly, it does not satisfy the requirements of the VRAP. 

Essentially, the Veteran's argument is grounded in equity:  that the VA should not deny his claim because to do so would be unfair.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33   (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)].   
Although the Board is certainly sympathetic to the Veteran's claim, there simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to VA educational assistance benefits under VRAP is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


